This is the third of a series of cases against various bonding companies, the first of which was brought by the present plaintiff against the Maryland Casualty Company, 231 Iowa 151,300 N.W. 680, the next against the American Surety Company,231 Iowa 159, 300 N.W. 684, and the present case was the last filed. Except as to date, the facts in this case are set out substantially in the Maryland Casualty Company case, supra, and to which reference is made. The same defenses are made in this case as in the two preceding cases except as to the bar of the statute of limitations. The misconduct of Potwin, complained of in the present case, occurred during the period between January, 1938, and August of the same year, and the petition in this case was filed in October, 1938, so that there could be, and is, no claim of a bar by the statute of limitations, and with that exception the defense set up is substantially the same.
For the reasons given in the preceding cases as to alleged errors of the court, other than the statute of limitations, reference is made to the case of Jaeger Manufacturing Company v. Maryland Casualty Company, 231 Iowa 151, 300 N.W. 680; and for these reasons the cause is affirmed. — Affirmed.
STIGER, BLISS, OLIVER, and GARFIELD, JJ., concur.
WENNERSTRUM, and SAGER, JJ., dissent.
  MILLER, C.J., takes no part. *Page 162